 

 

Exhibit 10.17

CHANGE OF CONTROL AGREEMENT

THIS CHANGE OF CONTROL AGREEMENT, dated as of the [DATE] (this “Agreement”), is
entered into by and among NBH Bank (the “Bank”), National Bank Holdings
Corporation (the “Company” and together with the Bank, the “Employer”), and
[_________] (the “Associate”).    

WHEREAS, the Board has determined that it is in the best interests of the
Employer and its shareholders to assure that the Employer will have the
continued dedication of the Associate, notwithstanding the possibility, threat
or occurrence of a Change of Control (as defined herein);

WHEREAS, the Board believes it is imperative to diminish the inevitable
distraction of the Associate by virtue of the personal uncertainties and risks
created by a threatened or pending Change of Control and to encourage the
Associate’s full attention and dedication to the Employer in the event of any
threatened or pending Change of Control, and to provide the Associate with
compensation and benefits arrangements upon a Change of Control that ensure that
the compensation and benefits expectations of the Associate will be satisfied
and that provide the Associate with compensation and benefits arrangements that
are competitive with those of other corporations; and

WHEREAS, to accomplish these objectives, the Board has caused the Bank and the
Company to enter into this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

Section 1. Definitions.    As used in this Agreement and unless otherwise
defined herein, capitalized terms will have the respective meanings set forth in
Appendix A hereto.

Section 2. Termination of Employment.

(a) Death or Disability.    The Associate’s employment shall terminate
automatically if the Associate dies during the Protection Period.  If the
Employer determines in good faith that a Disability of the Associate has
occurred during the Protection Period, it may give to the Associate written
notice in accordance with ‎Section 10(b) of its intention to terminate the
Associate’s employment.  In such event, the Associate’s employment with the
Employer shall terminate effective on the 30th day after receipt of such notice
by the Associate (the “Disability Effective Date”); provided that, within 30
days after such receipt, the Associate shall not have returned to full-time
performance of the Associate’s duties. 

(b) Cause.    The Employer may terminate the Associate’s employment during the
Protection Period for or without Cause.  “Cause” means:

(i) the continued failure of the Associate to perform substantially the
Associate’s duties with the Employer,  to adhere materially to the Employer’s
material written policies, or to devote substantially all of the Associate’s
business time and efforts to the Employer (other than any such failure resulting
from incapacity due to physical or mental illness);



 

--------------------------------------------------------------------------------

 

 

(ii) the willful misconduct or gross neglect by the Associate in the performance
of his or her duties to the Employer;

(iii) the Associate’s conviction of or formal admission to or plea of guilty or
nolo contendere to a charge of commission of, (A) a felony or (B) any crime
involving serious moral turpitude;  or

(iv) the Associate’s willful breach of any of the material terms or conditions
of this Agreement.

To invoke a termination for Cause on any of the grounds enumerated under Section
2(b)(i), (ii), (iii) or (iv) above, the Employer must provide written notice to
the Associate of the existence of such grounds within 30 days following the
Employer’s knowledge of the existence of such grounds, specifying in reasonable
detail the grounds constituting Cause, and the Associate shall have 30 days
following receipt of such written notice (the “Associate’s Cure Period”) during
which he or she may remedy the ground if such ground is reasonably subject to
cure.

For purposes of this Agreement, no act or failure to act, on the part of the
Associate, shall be considered “willful” unless it is done, or omitted to be
done, by the Associate in bad faith or without reasonable belief that the
Associate’s action or omission was in the best interests of the Employer.  Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the advice of counsel for the Associate shall be
conclusively presumed to be done, or omitted to be done, by the Associate in
good faith and in the best interests of the Employer. 

(c) Good Reason.    The Associate’s employment may be terminated during the
Protection Period by the Associate for Good Reason or without Good Reason.  For
purposes of this Agreement, “Good Reason” means, in the absence of the written
consent of the Associate:

(i) a  material diminution in the Associate’s Annual Base Salary;    

(ii) the assignment to the Associate of any duties materially inconsistent with
the Associate’s position, duties or responsibilities from those as in effect
immediately prior to the Effective Date which results in a material diminution
in such position, duties or responsibilities;

(iii) any requirement by the Employer that the Associate report to a primary
work location that is more than 50 miles from the Associate’s primary work
location immediately prior to the Effective Date, subject to the Associate’s
performance of duties at, and travel to, any office location of the Employer
and/or other locations as will be necessary to fulfill the Associate’s duties;
or

(iv) any other material breach of this Agreement by the Employer.    

To invoke a termination for Good Reason, the Associate shall provide written
notice to the Employer of the existence of one or more of the conditions
described in clauses (i) through (iv) within 30 days following the Associate’s
knowledge of the initial existence of such condition or conditions, specifying
in reasonable detail the conditions constituting Good Reason, and the

2

--------------------------------------------------------------------------------

 

 

Employer shall have 30 days following receipt of such written notice (the “Cure
Period”) during which it may remedy the condition if such condition is
reasonably subject to cure.  If the Employer fails to remedy the condition or
conditions constituting Good Reason during the applicable Cure Period, the
Associate’s “separation from service” (within the meaning of Section 409A of the
Code) must occur, if at all, within 30 days following such Cure Period for such
termination as a result of such condition or conditions to constitute a
termination for Good Reason.

(d) Notice of Termination.    Any termination of employment by the Employer for
Cause, or by the Associate for Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with ‎Section
10(b).  “Notice of Termination” means a written notice that (i) indicates the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Associate’s employment under the
provision so indicated, and (iii) if the Date of Termination is other than the
date of receipt of such notice, specifies the Date of Termination, which Date of
Termination shall be not more than 30 days after the giving of such notice or 30
days after the end of the Cure Period, if applicable, in the case of a
termination by the Associate with Good Reason.  The failure by the Associate or
the Employer to set forth in the Notice of Termination any fact or circumstance
that contributes to a showing of Good Reason or Cause shall not waive any right
of the Associate or the Employer, respectively, hereunder or preclude the
Associate or the Employer, respectively, from asserting such fact or
circumstance in enforcing the Associate’s or the Employer’s respective rights
hereunder.

(e) Date of Termination. “Date of Termination” means (i) if the Associate’s
employment is terminated by the Employer other than for Cause or Disability, or
by the Associate without Good Reason, the date of receipt of the Notice of
Termination or any later date specified therein within 30 days of such notice,
as the case may be, (ii) if the Associate’s employment is terminated by the
Associate with Good Reason during such period, a date that is no later than 30
days after the Cure Period, if applicable,  (iii)  if the Associate’s employment
is terminated by the Employer for Cause,  the Date of Termination shall be the
date on which the Employer, after providing the Associate’s Cure Period, if
applicable, notifies the Associate of such termination, and (iv) if the
Associate’s employment is terminated by reason of death or Disability, the date
of death of the Associate or the Disability Effective Date, as the case may be. 

Section 3. Obligations of the Employer upon Termination.

(a) By the Associate for Good Reason;  by the Employer Other Than for Cause,
Death or Disability.  If, during the Protection Period, the Employer terminates
the Associate’s employment other than for Cause, death or Disability or the
Associate terminates his or her employment for Good Reason:

(i) the Company or the Bank shall pay to the Associate, at the time and subject
to the conditions set forth below, the following:

(A) a lump sum cash payment within 30 days of the Date of Termination equal to
the sum of (I)  the Associate’s Annual Base Salary through the Date of
Termination to the extent not yet paid;  (II)  the Associate’s reasonable
business

3

--------------------------------------------------------------------------------

 

 

expenses that have not been reimbursed by the Employer as of the Date of
Termination; (III) any annual incentive or bonus (the “Annual Bonus”) earned by
the Associate for a prior award period, but not yet paid to the Associate,
 provided that (other than any portion of such Annual Bonus that was previously
deferred, which portion shall instead be paid in accordance with the applicable
deferral arrangement and any election thereunder) such payment shall be made no
later than the 15th day of the third month following the close of the fiscal
year with respect to which such Annual Bonus is earned;  and (IV) any accrued
vacation pay to the extent not theretofore paid (the sum of the amounts
described in subclauses (I), (II), (III) and (IV), the “Accrued Obligations”);
and

(B) subject to the Associate’s execution, delivery to the Employer and
non-revocation within 55 days following the Date of Termination of a release of
claims in favor of the Employer and its Affiliated Entities substantially in the
form attached hereto as Exhibit A,  a lump sum cash payment on the 55th day
following the Date of Termination (except as otherwise required by law or
provided below) the amount equal to one times the sum of (I) the Associate’s
Annual Base Salary and (II)  the higher of (x) the Associate’s target annual
incentive opportunity for the year in which the Date of Termination occurs and
(y) the Annual Bonus paid or payable to the Associate in respect of the fiscal
year immediately prior to the year in which the Date of Termination occurs.

(ii) To the extent not theretofore paid or provided, the Employer shall timely
pay or provide to the Associate any other amounts or benefits required to be
paid or provided or which the Associate is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Employer and the
Affiliated Entities through the Date of Termination (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”).

(b) Death.  If the Associate’s employment is terminated by reason of the
Associate’s death during the Protection Period, the Employer shall provide the
Associate’s estate or beneficiaries with the Accrued Obligations and the timely
payment or delivery of the Other Benefits, and shall have no other severance
obligations under this Agreement.  The Accrued Obligations shall be paid to the
Associate’s estate or beneficiaries, as applicable, in a lump sum in cash within
30 days of the Date of Termination.  With respect to the provision of the Other
Benefits, the term “Other Benefits” as used in this ‎Section 3(b) shall include,
without limitation, and the Associate’s estate and/or beneficiaries shall be
entitled to receive, benefits at least equal to the most favorable benefits
provided by the Company, the Bank and the Affiliated Entities to the estates and
beneficiaries of peer executives of the Company, the Bank and the Affiliated
Entities under such plans, programs, practices and policies relating to death
benefits, if any, as in effect with respect to other peer executives and their
beneficiaries at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Associate’s estate and/or the
Associate’s beneficiaries, as in effect on the date of the Associate’s death
with respect to other peer executives of the Company, the Bank and the
Affiliated Entities and their beneficiaries.

(c) Disability.    If the Associate’s employment is terminated by reason of the
Associate’s Disability during the Protection Period, the Employer shall provide
the Associate with the Accrued Obligations and the timely payment or delivery of
the Other Benefits in accordance with the terms of the underlying plans or
agreements, and shall have no other

4

--------------------------------------------------------------------------------

 

 

severance obligations under this Agreement.  The Accrued Obligations shall be
paid to the Associate in a lump sum in cash within 30 days of the Date of
Termination.  With respect to the provision of the Other Benefits, the term
“Other Benefits” as used in this ‎Section 3(c) shall include, without
limitation, and the Associate shall be entitled after the Disability Effective
Date to receive, disability and other benefits at least equal to the most
favorable of those generally provided by the Company, the Bank and the
Affiliated Entities to disabled executives and/or their families in accordance
with such plans, programs, practices and policies relating to disability, if
any, as in effect generally with respect to other peer executives and their
families at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Associate and/or the Associate’s
family, as in effect at any time thereafter generally with respect to other peer
executives of the Company, the Bank and the Affiliated Entities and their
families.

(d) Cause; Other Than for Good Reason.    If the Associate’s employment is
terminated for Cause during the Protection Period, the Employer shall provide
the Associate with the Accrued Obligations and the timely payment or delivery of
the Other Benefits, and shall have no other severance obligations under this
Agreement.  If the Associate voluntarily terminates employment during the
Protection Period, excluding a termination for Good Reason, the Employer shall
provide to the Associate with the Accrued Obligations and the timely payment or
delivery of the Other Benefits and shall have no other severance obligations
under this Agreement.  In such case, all the Accrued Obligations shall be paid
to the Associate in a lump sum in cash within 30 days of the Date of
Termination.

Section 4. Nonexclusivity of Rights.  Nothing in this Agreement shall prevent or
limit the Associate’s continuing or future participation in any plan, program,
policy or practice provided by the Employer or the Affiliated Entities and for
which the Associate may qualify, nor, subject to ‎Section 10(f), shall anything
herein limit or otherwise affect such rights as the Associate may have under any
other contract or agreement with the Employer or the Affiliated
Entities.  Amounts that are vested benefits or that the Associate is otherwise
entitled to receive under any plan, policy, practice or program of or any other
contract or agreement with the Company, the Bank or the Affiliated Entities at
or subsequent to the Date of Termination shall be payable in accordance with
such plan, policy, practice or program or contract or agreement, except as
explicitly modified by this Agreement.  Notwithstanding the foregoing, if the
Associate receives payments and benefits pursuant to ‎Section 3(a),  the
Associate shall not be entitled to any severance pay or benefits under any
severance plan, program or policy of the Company, the Bank and the Affiliated
Entities, unless otherwise specifically provided therein in a specific reference
to this Agreement. 

Section 5. No Mitigation.  The Employer’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense, or other claim, right or action that the Employer may have against the
Associate or others.  In no event shall the Associate be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Associate under any of the provisions of this Agreement, and such amounts
shall not be reduced whether or not the Associate obtains other employment.

Section 6. Section 280G Considerations.    



5

--------------------------------------------------------------------------------

 

 

(a) Anything in this Agreement to the contrary notwithstanding, in the event the
Accounting Firm shall determine that receipt of all Payments would subject the
Associate to the excise tax under Section 4999 of the Code, the Accounting Firm
shall determine whether to reduce any of the Payments paid or payable pursuant
to this Agreement (the “Agreement Payments”) so that the Parachute Value of all
Payments, in the aggregate, equals the Safe Harbor Amount.  The Agreement
Payments shall be so reduced only if the Accounting Firm determines that the
Associate would have a greater Net After-Tax Receipt of aggregate Payments if
the Agreement Payments were so reduced.  If the Accounting Firm determines that
the Associate would not have a greater Net After-Tax Receipt (as defined below)
of aggregate Payments if the Agreement Payments were so reduced, the Associate
shall receive all Agreement Payments to which the Associate is entitled
hereunder.

(b) If the Accounting Firm determines that aggregate Agreement Payments should
be reduced so that the Parachute Value of all Payments, in the aggregate, equals
the Safe Harbor Amount, the Employer shall promptly give the Associate notice to
that effect and a copy of the detailed calculation thereof.  All determinations
made by the Accounting Firm under this Section 6 shall be binding upon the
Employer and the Associate and shall be made as soon as reasonably practicable
and in no event later than 15 days following the Date of Termination.  For
purposes of reducing the Agreement Payments so that the Parachute Value of all
Payments, in the aggregate, equals the Safe Harbor Amount, only amounts payable
under this Agreement (and no other Payments) shall be reduced.  If a reduction
in the Payments is necessary so that the Payments equal the Safe Harbor Amount
and none of the Payments constitutes “deferred compensation” within the meaning
of and subject to Section 409A of the Code (“Nonqualified Deferred
Compensation”), then the reduction shall occur in the manner the Associate
elects in writing prior to the date of payment.  If any Payment constitutes
Nonqualified Deferred Compensation, then the Payments to be reduced will:  (a)
first, be reduced with respect to the payments or benefits provided pursuant to
‎Section 3(a)(i)(B), (b) second, be reduced with respect to all rights to
payments, vesting or benefits in connection with any restricted stock awards
that are performance-based vesting awards; (c) third, be reduced with respect to
all rights to payments, vesting or benefits in connection with any options to
purchase common stock or restricted stock or restricted stock unit awards that
are time-based vesting awards; and (d) fourth, be reduced with respect to all
rights to any other payments or benefits, beginning with payments or benefits
that would be received last in time. All fees and expenses of the Accounting
Firm shall be borne solely by the Employer. 

(c) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by the Employer
to or for the benefit of the Associate pursuant to this Agreement which should
not have been so paid or distributed (“Overpayment”) or that additional amounts
which will have not been paid or distributed by the Employer to or for the
benefit of the Associate pursuant to this Agreement could have been so paid or
distributed (“Underpayment”), in each case, consistent with the calculation of
the Safe Harbor Amount hereunder.  In the event that the Accounting Firm, based
upon the assertion of a deficiency by the Internal Revenue Service against
either the Employer or the Associate which the Accounting Firm believes has a
high probability of success, determines that an Overpayment has been made, the
Associate shall pay promptly (and in no event later than 60 days following the
date on which the Overpayment is determined) pay any such Overpayment to the
Company together with

6

--------------------------------------------------------------------------------

 

 

interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code; provided,  however,  that no amount shall be payable by the Associate
to the Employer if and to the extent such payment would not either reduce the
amount on which the Associate is subject to tax under Section 1 and Section 4999
of the Code or generate a refund of such taxes.  In the event that the
Accounting Firm, based upon controlling precedent or substantial authority,
determines that an Underpayment has occurred, any such Underpayment shall be
paid promptly (and in no event later than 60 days following the date on which
the Underpayment is determined) by the Employer to or for the benefit of the
Associate together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code.

(d) To the extent requested by the Associate, the Employer shall cooperate with
the Associate in good faith in valuing, and the Accounting Firm shall take into
account the value of, services provided or to be provided by the Associate
(including without limitation, the Associate’s agreeing to refrain from
performing services pursuant to a non-solicitation covenant or similar covenant,
including that set forth in Section 8 of this Agreement) before, on or after the
date of a change in ownership or control of the Employer (within the meaning of
Q&A-2(b) of the final regulations under Section 280G of the Code), such that
payments in respect of such services may be considered reasonable compensation
within the meaning of Q&A-9 and Q&A-40 to Q&A-44 of the final regulations under
Section 280G of the Code and/or exempt from the definition of the term
“parachute payment” within the meaning of Q&A-2(a) of the final regulations
under Section 280G of the Code in accordance with Q&A-5(a) of the final
regulations under Section 280G of the Code.

Section 7. Confidential Information.    The Associate agrees that, during his or
her employment with the Employer and at all times thereafter, he or she shall
hold for the benefit of the Employer all secret or confidential information,
knowledge or data relating to the Employer or any of the Affiliated Entities,
and their respective businesses, which shall have been obtained by the Associate
during the Associate’s employment by the Employer or during his or her
consultation with the Employer after his or her termination of employment, and
which shall not be or become public knowledge (other than by acts by the
Associate or representatives of the Associate in violation of this
Agreement).  Except in the good faith performance of his or her duties for the
Employer, the Associate shall not, without the prior written consent of the
Employer or as may otherwise be required or permitted by law or legal process,
communicate or divulge any such information, knowledge or data to anyone other
than the Employer and those designated by it.

Notwithstanding the above confidentiality provisions, note that nothing in this
Agreement, nor in any other confidentiality agreement, nor in the Employer’s
policies should be interpreted as prohibiting the Associate, without the
Employer’s prior consent, from: (1) reporting possible violations of federal law
or regulations, including any securities laws violations, to any governmental
agency or entity, including but not limited to the Department of Justice, the
U.S. Securities & Exchange Commission, the U.S. Congress, or any agency
Inspector General; or (2) making any other disclosures that are protected under
the whistleblower provisions of federal law or regulations; or (3) otherwise
fully participating in any federal whistleblower programs.

 



7

--------------------------------------------------------------------------------

 

 

Please refer to the National Bank Holdings Corporation Associate Handbook, a
copy of which is available upon request, regarding the Associate’s rights
related to the disclosure of the Employer’s trade secrets.

 

Section 8. Restrictive Covenants.    

(a) Return of Company Property.  Upon his or her termination of employment for
any reason, the Associate shall promptly return to the Employer any keys, credit
cards, passes, confidential documents or material, or other property belonging
to the Employer, and the Associate shall also return all writings, files,
records, correspondence, notebooks, notes and other documents and things
(including any copies thereof) containing confidential information or relating
to the business or proposed business of the Employer or the Affiliated Entities
or containing any trade secrets relating to the Employer or the Affiliated
Entities except any personal diaries, calendars, rolodexes or personal notes or
correspondence.  For purposes of the preceding sentence, the term “trade
secrets” shall have the meaning ascribed to it under the Uniform Trade Secrets
Act.  The Associate agrees to represent in writing to the Employer upon
termination of employment that he or she has complied with the foregoing
provisions of this ‎Section 8(a).

(b) Nondisparagement.  The Associate agrees that, while he or she is employed
and following the Associate’s termination of employment for any reason, the
Associate will not make any statements that disparage the Company, the Bank or
any Affiliated Entity or any director, officer or other Associate of the
Company, the Bank or any Affiliated Entity.  Notwithstanding the foregoing,
nothing in this ‎Section 8(b) shall prohibit the Associate from making truthful
statements when required by order of a court or other governmental or regulatory
body having jurisdiction or to enforce any legal right including, without
limitation, the terms of this Agreement.

(b) Nonsolicitation.  The Associate agrees that, while he or she is employed by
the Employer and during the one-year period following his or her termination of
employment with the Employer (the “Restricted Period”), the Associate shall not
directly or indirectly, (i) solicit any individual who is, on the Date of
Termination (or was, during the six-month period prior to the Date of
Termination), employed by the Employer or the Affiliated Entities to terminate
or refrain from renewing or extending such employment or to become employed by
or become a consultant to any other individual or entity other than the Employer
or the Affiliated Entities, (ii) initiate discussions with any such Associate or
former Associate for any such purpose or authorize or knowingly cooperate with
the taking of any such actions by any other individual or entity on behalf of
the Associate’s employer, (iii) solicit any client or customer of the Employer
or any of the Affiliated Entities to transact business with a Competitive
Enterprise, or (iv) induce or attempt to induce any client, customer or investor
(in each case, whether former, current or prospective), vendor, supplier,
licensee or other business relation of the Employer or any of the Affiliated
Entities to reduce or cease doing business with the Employer or such Affiliated
Entity, or in any way interfere with the relationship between any such client,
customer, investor, vendor, supplier, licensee or business relation, on the one
hand, and the Employer or any Affiliated Entity, on the other hand.



8

--------------------------------------------------------------------------------

 

 

(b) Equitable Remedies.  The Associate acknowledges that the Employer would be
irreparably injured by a violation of ‎Section 7 or ‎Section 8(b) or ‎8(c) and
he or she agrees that the Employer, in addition to any other remedies available
to it for such breach or threatened breach, on meeting the standards required by
law, shall be entitled to a preliminary injunction, temporary restraining order,
or other equivalent relief, restraining the Associate from any actual or
threatened breach of ‎Section 7 or ‎Section 8(b) or ‎8(c).  If a bond is
required to be posted in order for the Employer to secure an injunction or other
equitable remedy, the parties agree that said bond need not be more than a
nominal sum.

(b) Severability; Blue Pencil.  The Associate acknowledges and agrees that he or
she has had the opportunity to seek advice of counsel in connection with this
Agreement and the restrictive covenants contained herein are reasonable in
geographical scope, temporal duration and in all other respects.  If it is
determined that any provision of this ‎Section 8 is invalid or unenforceable,
the remainder of the provisions of this ‎Section 8 shall not thereby be affected
and shall be given full effect, without regard to the invalid portions.  If any
court or other decision-maker of competent jurisdiction determines that any of
the covenants in this ‎Section 8 is unenforceable because of the duration or
geographic scope of such provision, then after such determination becomes final
and unappealable, the duration or scope of such provision, as the case may be,
shall be reduced so that such provision becomes enforceable, and in its reduced
form, such provision shall be enforced.

Section 9. Successors.

(a) This Agreement is personal to the Associate and without the prior written
consent of the Employer shall not be assignable by the Associate.  This
Agreement and any rights and benefits hereunder shall inure to the benefit of
and be enforceable by the Associate’s legal representatives, heirs or
legatees.  This Agreement and any rights and benefits hereunder shall inure to
the benefit of and be binding upon the Employer and its successors and assigns.

(b) The Employer will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Employer to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Employer would
be required to perform it if no such succession had taken place.  “Company”  and
“Bank”  mean the Company and the Bank as hereinbefore defined and any successor
to their respective business and/or assets as aforesaid that assumes and agrees
to perform this Agreement by operation of law or otherwise.

Section 10. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Colorado, without reference to principles of conflict of
laws.  The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.  Subject to the last sentence of ‎Section 10(g),
this Agreement may not be amended or modified other than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.  Notwithstanding the foregoing, this Agreement may be
terminated by the Employer any time prior to a Change of Control by providing
the Associate with written notice of the Employer’s decision to terminate this
Agreement on the date that is one year from the date

9

--------------------------------------------------------------------------------

 

 

of such written notice;  provided,  however,  that, if during such one-year
notice period, a Change of Control occurs, such notice shall be null and void
and this Agreement shall remain in full force and effect.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

if to the Associate:

At the most recent address on file at the Employer.

 

if to the Employer:

National Bank Holdings Corporation

7800 East Orchard Road, Suite 300

Greenwood Village, CO  80111

Attention:  General Counsel

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Employer may withhold from any amounts payable under this Agreement such
United States federal, state or local or foreign taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

(e) The Associate’s or the Employer’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Associate or the Employer may have hereunder shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.

(f) The Associate and the Employer acknowledge that, except as may otherwise be
provided under any other written agreement between the Associate and the
Employer, the employment of the Associate by the Employer is “at will.”    From
and after the Effective Date, except as specifically provided herein, this
Agreement shall supersede any other agreement between the parties with respect
to the subject matter hereof in effect immediately prior to the execution of
this Agreement.

(g) This Agreement is intended to comply with the requirements of Section 409A
of the Code or an exemption or exclusion therefrom and, with respect to amounts
that are subject to Section 409A of the Code, shall in all respects be
administered in accordance with Section 409A of the Code.  Each payment under
this Agreement shall be treated as a separate payment for purposes of Section
409A of the Code.  In no event may the Associate, directly or indirectly,

10

--------------------------------------------------------------------------------

 

 

designate the calendar year of any payment to be made under this
Agreement.  Notwithstanding the foregoing provisions of Sections ‎3(a)(i) and
‎3(a)(ii),  if the Associate is a “specified employee” within the meaning of
Section 409A of the Code (as determined in accordance with the methodology
established by the Employer as in effect on the Date of Termination), amounts
that constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code that would otherwise be payable and benefits that would
otherwise be provided under  ‎Section 3(a),  ‎3(c) or ‎3(d) during the six-month
period immediately following the Date of Termination on account of the
Associate’s separation from service shall instead be paid, with interest at the
applicable federal rate provided for in Section 7872(f)(2)(A) of the Code as
determined as of the Date of Termination, or provided on the first business day
after the date that is six months following the Associate’s Date of
Termination.  If the Associate dies following the Date of Termination and prior
to the payment of the any amounts delayed on account of Section 409A of the
Code, such amounts shall be paid to the personal representative of the
Associate’s estate within 30 days after the date of the Associate’s death.  All
reimbursements and in-kind benefits provided under this Agreement that
constitute “deferred compensation” within the meaning of Section 409A of the
Code shall be made or provided in accordance with the requirements of Section
409A of the Code, including, without limitation, that (i) in no event shall
reimbursements by the Employer under this Agreement be made later than the end
of the calendar year next following the calendar year in which the applicable
fees and expenses were incurred; provided that the Associate shall have
submitted an invoice for such fees and expenses at least 10 days before the end
of the calendar year next following the calendar year in which such fees and
expenses were incurred; (ii) the amount of in-kind benefits that the Employer is
obligated to pay or provide in any given calendar year (other than medical
reimbursements described in Treas. Reg. § 1.409A-3(i)(1)(iv)(B)) shall not
affect the in-kind benefits that the Employer is obligated to pay or provide in
any other calendar year; (iii) the Associate’s right to have the Employer pay or
provide such reimbursements and in-kind benefits may not be liquidated or
exchanged for any other benefit; and (iv) in no event shall the Employer’s
obligations to make such reimbursements or to provide such in-kind benefits
apply later than the Associate’s remaining lifetime (or if longer, through the
20th anniversary of the Effective Date). 

(h) Any controversy or claim arising out of or relating to this Agreement or the
breach of this Agreement (other than a controversy or claim arising under
‎Section 7 or ‎Section 8 of this Agreement) that is not resolved by the
Associate and the Employer shall be submitted to confidential arbitration in a
location selected by the Company in accordance with Colorado law and the
procedures of the American Arbitration Association.  The determination of the
arbitrator shall be conclusive and binding on the Employer and the Associate and
judgment may be entered on the arbitrator’s awards in any court having competent
jurisdiction.

(i) This Agreement may be executed in separate counterparts, each of which is
deemed to be an original and all of which taken together constitute one and the
same agreement.

Section 11. Survivorship.  Upon the expiration or other termination of this
Agreement or the Associate’s employment, the respective rights and obligations
of the parties hereto shall survive to the extent necessary to carry out the
intentions of the parties under this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



11

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Associate has hereunto set the Associate’s hand and,
pursuant to the authorization from the Board, the Company and the Bank have each
caused these presents to be executed in its name on its behalf, all as of the
date first above written.

NATIONAL BANK HOLDINGS CORPORATION

 

 

By: ____________________________________
     Name:
     Title:  

 

 

NBH BANK

 

 

By: ____________________________________
     Name:
     Title:  

 

 

ASSOCIATE

 

 

_______________________________________
[Associate]



 

 



[Signature Page to Change of Control Agreement]

--------------------------------------------------------------------------------

 

 

Appendix A

Certain Defined Terms

“Accounting Firm” means a nationally recognized certified public accounting firm
(which accounting firm shall in no event be the accounting firm for the entity
seeking to effectuate the applicable Change of Control) or other professional
services organization that is a certified public accounting firm recognized as
an expert in determinations and calculations for purposes of Section 280G of the
Code that is selected by the Employer (as it exists prior to a Change of
Control).

“Affiliated Entities” means any company controlled by, controlling or under
common control with the Company or the Bank, as applicable.

“Annual Base Salary” means the Associate’s annual base salary as in effect as of
the Effective Date or, if higher, at any time thereafter.

“Board” means the Board of Directors of the Company.

“Change of Control” shall mean the occurrence of any of the following events:

(a) An acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 35% or more of either (A) the then-outstanding Shares of the Company (the
“Outstanding Company Common Stock”), or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided,  however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change of Control:  (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company, or (iv) any
acquisition by any entity pursuant to a transaction which complies with clauses
(i), (ii), and (iii) of subsection (c) below; or

(b) A change in the composition of the Board such that the individuals who, as
of the date hereof, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided,  however, that,
for purposes of this Agreement, any individual who becomes a member of the Board
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of those
individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) shall be
considered as though such individual were a member of the Incumbent Board;
provided,  further, that any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board shall not be considered as a member of the Incumbent Board; or



Appendix A-1

 

--------------------------------------------------------------------------------

 

 

(c) The consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, or sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries (a “Business Combination”), in
each case, unless, following such Business Combination, (i) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of, respectively, the
then-outstanding shares of common stock (or, for a noncorporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a noncorporate entity, equivalent securities), as the case may be, of the
entity resulting from such Business Combination (including, without limitation,
an entity that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any entity resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such entity resulting
from such Business Combination) beneficially owns, directly or indirectly, 35%
or more of, respectively, the then-outstanding shares of common stock (or, for a
noncorporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity except to the extent that such ownership existed prior
to the Business Combination, and (iii) at least a majority of the members of the
board of directors (or, for a noncorporate entity, equivalent body or committee)
of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

(d) The approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

“Code” means the Internal Revenue Code of 1986, as amended.

“Competitive Enterprise” means any business enterprise that either (A) engages
in any activity closely associated with commercial banking or any other
financial services business, including the operations of an institution, the
deposits of which are insured by the Federal Deposit Insurance Corporation, that
is competitive with any portion of the business conducted by the Employer or any
of the Affiliated Entities.

“Disability” means the inability of the Associate to perform the Associate’s
duties with the Employer on a full-time basis as a result of incapacity due to
mental or physical illness, which inability exists for 180 days during any
rolling 12-month period, as determined by a physician selected by the Employer
or its insurers.

“Effective Date” means the first date on which a Change of Control
occurs.  Notwithstanding anything in this Agreement to the contrary, if (a)  the
Associate’s employment with the Employer is terminated by the Employer, (b) the
Date of Termination is prior to the date

Appendix A-2

--------------------------------------------------------------------------------

 

 

on which a Change of Control occurs, and (c) it is clearly demonstrated by the
Associate that such termination of employment was at the request of a third
party that has taken steps reasonably calculated to effect a Change of Control,
then for all purposes of this Agreement, the “Effective Date” means the date
immediately prior to such Date of Termination.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on the Associate with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to the Associate’s taxable income for
the immediately preceding taxable year, or such other rate(s) as the Accounting
Firm determined to be likely to apply to the Associate in the relevant tax
year(s).

“Parachute Value” of a Payment shall mean the present value as of the date of
the change of control for purposes of Section 280G of the Code of the portion of
such Payment that constitutes a “parachute payment” under Section 280G(b)(2) of
the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.

“Protection Period” means the period commencing on the Effective Date and ending
on the date that is 18 months immediately following the Effective Date, provided
that the Associate is employed on the Effective Date. 

“Safe Harbor Amount” shall mean 2.99 times the Associate’s “base amount,” within
the meaning of Section 280G(b)(3) of the Code.

 



Appendix A-3

--------------------------------------------------------------------------------

 

 

Exhibit A

Release Agreement

This Release Agreement (this “Agreement”) is made and entered into by and among
National Bank Holdings Corporation, a Delaware corporation (the “Company”), and
its subsidiary bank, NBH Bank., a Colorado state-chartered bank, and all other
divisions, related, successor, and sister entities (together with the Company,
“NBH”) and [__________] (the “Executive”).

WHEREAS, the Executive and the Company are party to that certain Change of
Control Agreement dated as of [________] (the “Agreement”);

WHEREAS, the Executive’s employment shall end effective [___________];

WHEREAS, NBH and the Executive wish to resolve any and all disputes that exist
between them or could exist between them; and

WHEREAS, the parties acknowledge that this Agreement is the result of good faith
negotiations and compromise and nothing in this Agreement is intended to or will
constitute an admission by NBH or any of its agents or employees of any
liability to the Executive.

NOW, THEREFORE, in consideration of the Company agreeing to provide the
compensation and benefits under Section 3(a)(i)(B) of the Agreement to the
Executive and of other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the parties, NBH and the
Executive hereby agree as follows:

Section 1. Full and General Release of Liability.  The Executive hereby forever
WAIVES, RELEASES, AND DISCHARGES National Bank Holdings Corporation, NBH
Bank,  all of their respective subsidiaries and divisions, including Bank
Midwest, Community Banks of Colorado, Hillcrest Bank and any related, and
affiliated entities, and all of their current and past employees, directors,
officers, fiduciaries, owners, agents, successors, assigns, insurers, attorneys,
and contractors, without limitation, exception, or reservation (the
“Affiliates”), from any and all liability, actions, claims, demands, or lawsuits
that the Executive may have had, presently has, or in the future may have, in
connection with or arising out of the Executive’s employment with, or separation
from, NBH.  This release applies to any and all claims against NBH and/or the
Affiliates, known or unknown, arising under contract or under federal, state, or
local statutory or common (including civil tort) law, which have been asserted
or which could have been asserted including, but not limited to, any and all
claims under Title VII of the Civil Rights Act of 1964 (as amended), the Civil
Rights Act of 1991, 42 U.S.C. § 1981, 42 U.S.C. § 1983, the Americans with
Disabilities Act (as amended), the Rehabilitation Act, the Age Discrimination in
Employment Act (as amended) (“ADEA”), the Family Medical Leave Act (as amended),
the Genetic Information Non-Discrimination Act, the Employment Retirement Income
Security Act (as amended), the Consolidated Omnibus Budget Reconciliation Act,
the Kansas Acts Against Discrimination, the Kansas Age Discrimination in
Employment Act, the Missouri Human Rights Act, the Colorado Anti-Discrimination
Act, the Kansas Wage Payment Act, the Missouri wage payment statutes, and any
other state statute, any state common

Exhibit A-1

--------------------------------------------------------------------------------

 

 

law, including, but not limited to, any cause of action for wrongful
termination, breach of contract, and any other federal, state, or local laws,
including common law, to the maximum extent permitted by law, without limitation
or exception.  It is understood and agreed that this is a full and final release
covering all known or unknown, undisclosed and unanticipated losses, wrongs,
injuries, debts, claims, or damages to the Executive that may have arisen, or
may arise from any act or omission prior to the date of execution of this
Agreement arising out of or related, directly or indirectly, to the Executive’s
employment, or separation from employment with NBH, or to any professional
relationship between the Executive and/or the employees, agents,
representatives, and affiliates of NBH during the Executive’s employment with
NBH, as well as those alleged losses, wrongs, injuries, debts, claims, or
damages now known or disclosed that have arisen, or may arise as a result of any
act or omission.  Notwithstanding anything to the contrary, the released claims
do not include, and this Agreement does not release any: (a) rights to
compensation and benefits provided under Section 3(a)(i)(A) of the Agreement or
under any other benefit plan, agreement, arrangement, or policy of NBH that is
applicable to the Executive that, in each case, by its terms, contains
obligations that are to be performed after the date hereof by NBH; (b) any
rights to indemnification the Executive may have under applicable law, the
bylaws or certificate of incorporation of NBH, or any other agreement or any
rights with respect to coverage under any director and officer liability policy,
as a result of having served as an officer or director of NBH or any Affiliates;
(b) claims that the Executive may not by law release through a settlement
agreement such as this; (c) claims the Executive may have as the holder or
beneficial owners of securities (or other rights relating to securities) of the
Company; or (e) rights to accrued but unpaid salary, vacation, and paid time off
or to unreimbursed business expenses through the date of the Executive’s date of
termination.

Section 1. Executive Acknowledgements.  The Executive acknowledges that as of
the date the Executive executed this Agreement, the Executive (a) has not
suffered a work-related injury that has not properly been disclosed to NBH;
(b) has been paid in full all wages due and owing to the Executive for any and
all work performed for NBH; and (c) has disclosed to NBH any action/inaction the
Executive took/failed to take during the Executive’s employment with NBH that
could give rise to a claim against NBH or the Affiliates, and/or any other third
party.

Section 1. Non-Interference.  Nothing in this Agreement shall interfere with the
Executive’s right to file a charge, cooperate, or participate in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission, or any other federal or state regulatory or law enforcement
agency.  The consideration provided to Executive pursuant to Section 3(a)(i)(B)
of the Agreement, however, shall be the sole relief provided to the Executive
for the claims that are released by the Executive pursuant to this Agreement and
the Executive shall not be entitled to recover and agrees to waive any monetary
benefits or recovery against NBH in connection with any such claim, charge, or
proceeding, without regard to who has brought such charge or complaint.

Section 1. Return of NBH Property.  The Executive acknowledges that, as of the
last day of employment, the Executive has returned and surrendered to NBH all
NBH property and equipment (unless otherwise specified herein).  The Executive
acknowledges and agrees that all such materials are, and will always remain, the
exclusive property of NBH.



Exhibit A-2

--------------------------------------------------------------------------------

 

 

Section 1. Consideration and Revocation Periods; Counsel.  The Executive
acknowledges that Employee has read this Agreement, has been given 21 calendar
days to consider this Agreement, although the Executive may return it sooner if
desired, and is hereby advised to consult with legal counsel regarding this
Agreement.  If the Executive signs this Agreement prior to the expiration of the
21-day period, the Executive hereby states that the Executive has voluntarily
and knowingly decided to shorten the time period and that NBH has not induced
the Executive to do so.  The Executive further acknowledges that the Executive
has seven calendar days to revoke this Agreement after executing the
same.  Notice of revocation should be sent, in writing, to the Legal Department,
National Bank Holdings Corporation, 7800 E. Orchard Road, Suite 300, Greenwood
Village, Colorado 80111.  NBH hereby advises the Executive to consult with an
attorney before signing this Agreement.  This Agreement shall become effective
on the eighth calendar day after its execution absent any revocation.  The
parties also agree that the release provided by the Executive in this Agreement
does not include a release for claims under the ADEA arising after the date the
Executive signs this Agreement.

Section 1. No Admission.  The execution of this Agreement does not and shall not
constitute an admission by NBH of liability to the Executive.  NBH specifically
denies that it or its current or past insurers, agents, or employees have
violated the Executive’s rights under any federal, state, or local constitution,
statute, law, or common law in connection with the Executive’s employment,
including the Executive’s separation therefrom.  Likewise, the execution of this
Agreement does not and shall not constitute an admission by the Executive of
liability to NBH.

Section 1. Entire Agreement.  This Agreement contains the entire agreement
between and among the parties and cannot be modified in any respect in the
future except in a writing signed by the parties hereto.

Section 1. Severability.  It is expressly understood to be the intent of the
parties hereto that the terms and provisions of this Agreement are severable and
if, at any time in the future or for any reasons, any term or provision in this
Agreement is declared unenforceable, void, voidable, or otherwise invalid, the
remaining terms and provisions shall remain valid and enforceable as written.

Section 1. Governing Law.  The terms and provisions of this Agreement shall be
interpreted and enforced under the substantive law of the State of Colorado, to
the extent state law applies, and under federal law, to the extent federal law
applies.

Section 1. Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.  Any party to this
Agreement may execute this Agreement by signing any such counterpart.

Section 1. Headings.  The headings to this Agreement are for convenience only,
and are not to be used in the interpretation of the terms hereof.

Section 1. Voluntary Signing.  The Executive acknowledges that the Executive has
read this Agreement and understands it and has signed it voluntarily.

 



Exhibit A-3

--------------------------------------------------------------------------------

 

 

PLEASE READ THIS AGREEMENT CAREFULLY; IT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

IN WITNESS WHEREOF, NBH has caused this Agreement to be executed by its duly
authorized officer, and the Executive has executed this Agreement, as of the
dates written below.

EXECUTIVE

 

 

________________________________________
[Executive]

 

________________________________________
DATE

 

 

 

NATIONAL BANK HOLDINGS CORPORATION


and

 

NBH BANK

 

 

By: ____________________________________
      Name:  
      Title:    

Exhibit A-3

 

--------------------------------------------------------------------------------